Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Applicant's arguments filed April 13, 2021, have been fully considered but they are not deemed to be persuasive.
Applicant's arguments with respect to claims 1-5 and 7-9 have been considered but are deemed to be moot in view of the new grounds of rejection. The new grounds of rejection are necessitated by the limitations of claim 6 (in line 6-11), part of claim 4 (in line 18-19) and new limitations added to claim 1 and other claims (e.g. claim 7).

Applicant states that labels have been added to fig 10. This has not corrected the problem identified in the drawing objection.

Applicant argues that one of ordinary skill in this art would understand the communication between the pump and tank ports, as this is general knowledge in hydraulic circuits. The examiner disagrees. It is understood that there are valves that have a connection between the pump and tank ports, and there are valve with no connection between the pump and tank ports. The valves 175L and 175R are drawn as not having a connection between the pump and tank ports; and therefore there is no reason for one of ordinary skill in this art to add something that is not disclosed. Furthermore, if the center section has a connection between the pump and tank ports, the flow from the pump would go through the center sections of each valve not operated, and the pump flow would not be able to flow to any of the actuators; and therefore would be inoperative.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control device controls the acceleration/deceleration characteristic by changing a pilot pressure acting on a control valve configured to control a flow of the hydraulic oil flowing from the hydraulic pump toward the hydraulic actuator (claim 7; fig 10 shows the valves 175L and 175R as being controlled, but not changed to control the acceleration/deceleration characteristic) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The specification states “the hydraulic circuit illustrated in FIG. 10…does not include the proportional valves 31L1 and 31R1” (line 4-8 of modification of page 24 line 2-11), which is confusing. Fig 10 has valves 177L and 177R, but they aren’t controlled by any valves. Fig 3 shows the control valves 177L and 177R controlled by valves 31L1 and 31R1; and since fig 10 has the same valves, one of ordinary skill in this art would 
The specification states “Referring now to FIGS. 10 and 11, another configuration example of a hydraulic circuit mounted on a shovel of FIG. 1 will be described” (page 24 line 2-4) and “FIG. 11 is a diagram illustrating a relationship between a lever operation amount depending on a work mode and a PT opening area of a control valve. The PT opening area of the control valve means an opening area between a port communicating with the main pumps 14L and 14R of the control valves 175L and 175R and a port communicating with the hydraulic oil tank” (page 25 line 6-12), which is wrong. The valves 175L and 175R of fig 10 have ports communicating with the pumps (via 42L, 42R) and ports communicating with a tank, but these ports are drawn as never communicating with each other. Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 claims “a control valve configured to control a flow of the hydraulic oil flowing from the first hydraulic pump and the second hydraulic pump toward the hydraulic actuator” (line 2-4), which is wrong. Control valve 175L controls flow from one of the pumps (14L) to an actuator (7), but not the other pump (14R), and control valve 175r controls flow from the other pump (14R), but not the one pump (14L). There is no control valve that controls flows from both pumps to an actuator.
Claims 8 and 9 depend from claim 7 and therefore has the same problem.


In claim 2 line 1-5 “the work mode includes a first mode having a high acceleration/deceleration characteristic and a second mode having a high acceleration/deceleration characteristic that is lower than that of the first mode” which is confusing, since claim 1 claims “a control device configured to control an acceleration/deceleration characteristic of the hydraulic actuator in response to an operation of the operating device depending on a work mode”, which indicates that the acceleration/deceleration characteristic is in response to, but not part of the work mode.
In claim 3 line 1-5 “the control device decreases the acceleration/deceleration characteristic and a number of rotations of an engine configured to drive the hydraulic pump when the second mode is selected” is confusing, as to what it is decreased from. Note that if it is decreased from a value for the first mode, then the first half of the limitation is confusing, since it is claimed in claim 2.
In claim 4 line 6-7 “wherein the control device controls the acceleration/deceleration characteristics by changing opening areas of the first bleed valve and the second bleed valve” should be deleted, since it repeats the limitation of claim 1 line 18-19.

Claims 2, 3 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 claims “the work mode includes a first mode having a high acceleration/ deceleration characteristic and a second mode having a high acceleration/deceleration characteristic that is lower than that of the first mode” and depends from claim 1. Since claim 1 claims that “a control device configured to control an acceleration/ deceleration characteristic of the hydraulic actuator in response to an operation of the operating device depending on a work mode” (line marked 16-19, emphases added), there must be at least 2 work modes (i.e. first and second) and by controlling the 
Claim 5 claims “the control device changes the opening areas of the first bleed valve and the second bleed valve based on opening characteristics determined depending on the operation modes showing a relationship between an operation amount of the operating device and the opening areas of the first bleed valve and the second bleed valve” and depends from claim 4 which claims “the control device controls the acceleration/deceleration characteristic by changing an opening area of the bleed valve” (line 6-7), which depends from claim 1 which claims “a control device configured to control an acceleration/ deceleration characteristic of the hydraulic actuator in response to an operation of the operating device depending on a work mode” (line marked 16-19, emphases added). Since claim 4 claims that the opening area of the bleed valve is controlled to control the acceleration/deceleration characteristic, and claim 1 claims that the acceleration/deceleration characteristic is controlled based on operation of the operating device, it is claiming the relationship between the opening area of the bleed valve and the operation amount of the operating device. Note that claim 5 doesn’t claim what the relationship is and therefore can be whatever the relationship is in claim 1 and 4.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 103
Claims 1-5 and 7-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Moriya et al (5692377) in view of Kawaguchi et al (2018 0305899). Moriya et al discloses a shovel comprising an engine (E) mounted on an upper turning body (including 6, column 1 line 33-35) pivotally mounted on a lower traveling body (4); first and second hydraulic pumps (20, 22) driven by the engine and mounted on the upper turning body; first and second bleed valves (e.g. 42, 48) in respective first and second conduits into which the respective first and second pumps discharges hydraulic oil; a hydraulic actuator (e.g. 18) driven by the hydraulic oil discharged from at least one of .
Kawaguchi et al teaches, for a shovel (fig 10) having first and second (1) hydraulic pumps (20, 22) driven by an engine (4), with a hydraulic actuator (e.g. 20) driven by the hydraulic oil discharged from at least one of the first the second hydraulic pumps; and a control device (100) to control acceleration/deceleration characteristics of the hydraulic actuator in response to an operation of an operating device (5) used to operate the actuator, depending on work modes (from 34), and controls setting condition of the pumps (paragraph 52); that the control device controls the acceleration/ deceleration characteristics by changing a setting condition of the engine (step SB2), depending on the working modes (paragraph 184), for the purpose of reducing fuel consumption (paragraph 6, 7).
Since Moriya et al and Kawaguchi et al are from the same field of endeavor, the purpose taught by Kawaguchi et al would have pertinent to the art of Moriya et al. It would have been obvious at the time the invention was made to one having ordinary skill in the art for the control device of Moriya et al to control the acceleration/ deceleration characteristics by changing a setting condition of the engine, depending on the working modes, as taught by Kawaguchi et al, for the purpose of reducing fuel consumption.
Moriya et al discloses a high acceleration/deceleration characteristic of a second mode (i.e. hanging operation, fig 8, 9) is lower than a high acceleration/deceleration characteristic of a first mode (ordinary operation, fig 8, 9; claim 2), and decreases (the acceleration/deceleration characteristic (inherent with above) and) a number of rotations of the engine when the second mode is selected (due to lower pump output; claim 3); 

For claim 7-9, Moriya et al discloses a control valve (34) controlling a flow of the hydraulic oil from the first hydraulic pump, to control the acceleration/deceleration characteristic, by changing an electric signal acting on a solenoid of the control valve (column 12 line 54- column 13 line 20); but does not disclose that the control valve is controlled by a pilot pressure (claim 7), changed by an electromagnetic proportional valve (claim 8) includes first and second electromagnetic proportional valves both for the control valve (claim 9).   
Official notice is taken that it is well known to use either a solenoid operated proportional valve as a control valve between a pump and an actuator or a pilot operated control valve controlled by pilot pressures, changed by first and second electromagnetic proportional valves. It would have been obvious at the time the invention was made to one having ordinary skill in the art for the control device of Moriya et al to replace the solenoid operated proportional control valve of Moriya et al with control valve controlled by a pilot pressures, changed by first and second electromagnetic proportional valves, since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nathaniel Wiehe, can be reached on 571-272-8648. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745